1 Reported in 263 N.W. 546.
Plaintiff is a member of the bar suing for expenses and the reasonable value of professional services. Encountering an adverse decision below, the trial being without a jury, he appeals from the order denying his alternative motion for amended findings of fact and conclusions of law or a new trial.
Our examination of the record, aided by argument of counsel, has rendered inescapable the conclusion that the determinative finding, which negatives any employment of plaintiff by defendants Blindman and Flour City Box and Crating Manufacturing Company, is sustained by the evidence. Defendants Supornick and Segal apparently were not served and have not appeared in the action.
Plaintiff was employed, if at all, by Blindman representing the manufacturing company. Blindman's testimony is unequivocal denial of any employment. If the claim is that plaintiff was employed by Segal, who admittedly was the attorney for the manufacturing *Page 523 
company, there is no proof that Segal had authority to employ plaintiff. Mr. Segal was a witness for plaintiff. His testimony makes no mention of anything in the way of an effort on his part to retain plaintiff.
The order is affirmed.